      Case: 1:18-cv-03447 Document #: 75 Filed: 08/16/19 Page 1 of 5 PageID #:780



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JPMORGAN CHASE BANK, NATIONAL                  )
 ASSOCIATION, and J.P. MORGAN SECURITIES LLC )
                                                )
               Plaintiffs,                      )                   Case No. 18-cv-03447
                                                )
       v.                                       )
                                                )
 BERNARD S. BLACK, individually and as trustee, )
 SAMUEL BLACK, individually and as trustee,     )
 ANTHONY DAIN, individually and as trustee,     )
 KATHERINE LITVAK, OLGA DAL, and                )
 JEANNETTE GOODWIN, as court appointed          )
 Conservator, and JOANNE BLACK,                 )
                                                )
               Defendants.                      )

             DEFENDANTS ANTHONY DAIN AND JEANETTE GOODWIN’S
             RESPONSE TO BERNARD S. BLACK’S AND SAMUEL BLACK’S
                      MOTION FOR RULE TO SHOW CAUSE

       Defendants Bernard Black and Samuel Black’s (together, “Movants”) Motion for Rule to

Show Cause should be denied because Defendants Anthony Dain (“Dain”) and Jeanette Goodwin

(“Goodwin”, together, “Respondents”) have in good faith searched for and produced all documents

within their possession relating to the relevant discovery requests, and subsequent to this Court’s

order of June 12, 2019 reached out to third-parties for documents not necessarily in Respondents’

control.

       As Movants note, the documents at issue on this Motion are engagement letters and bills, in

Movants’ Requests for Production Number 13 and 14. Prior to the private mediation in this matter,

Respondents provided attorney bills in their possession which related to those actions contemplated

by the Interpleader complaint. Respondents however took the position that the engagement letters

were not relevant to the issue of the amount of attorneys’ fees incurred on behalf of the trusts or

Joanne’s estate. Movants moved to compel production of those letters, and this Court agreed that the

engagement letters should be produced in redacted form. Respondents complied by producing
        Case: 1:18-cv-03447 Document #: 75 Filed: 08/16/19 Page 2 of 5 PageID #:781



engagement letters within their possession by May 16, 2019. At that time, Respondents believed they

had produced all responsive documents within their possession or control.

         Following the filing of the instant Motion, Respondents took additional measures to locate

responsive documents.

         By way of background, the requests at issue here seek, in essence invoices and engagement

letters related to “arising from” the actions of Dain, Goodwin, or Joanne Black. While Goodwin acts

on behalf of Joanne as her court-appointed successor conservator, to the extent Joanne has taken any

actions outside those that Goodwin has taken on her behalf, any bills related to such actions would

not be in the possession of Respondents.

         Most of the parties referred to in Mr. Grayson’s email (Mot., Ex. C), are either court-

appointed, or were engaged by court-appointed personnel, for Joanne’s benefit. Those parties are:

    •    Gayle Young: Denver Probate Court appointed guardian ad litem for Joanne in Colorado.

    •    Lisa DiPonio: Denver Probate Court appointed attorney for Joanne Black in Colorado.

    •    Goldfarb Abrandt Salzman and Kutzin (“Goldfarb”): attorneys retained by Joanne Black in
         New York.1

    •    Holland and Hart: Denver appellate law firm hired by Lisa DiPonio on behalf of Joanne.

    •    Pamela Kerr: forensic accountant retained by court-appointed guardian ad litem Gayle Young
         in the Colorado conservatorship action.

    •    Weltman Weinberg (replaced by Gould and Ratner): Illinois law firm hired by Melissa
         Schwartz, who was a court-appointed conservator for Joanne prior to Goodwin. (See Ex. A,
         Dain Dec. ¶¶ 4-10; Ex. B, Goodwin Decl., ¶¶ 4-10)

         Although not on the list in Mr. Grayson’s email, Motschenbacher and Blattner is also a law

firm retained by Melissa Schwartz.

         Following the filing of the Motion, Respondents reached out to the various attorneys listed




1
 Though Anthony Dain as Trustee for the Supplemental Needs Trust paid the initial retainer for the
benefit of Joanne Black, Goldfarb represented only Joanne Black and its invoices were addressed to
Joanne Black, c/o her Denver Probate Court appointed counsel, Lisa DiPonio.
      Case: 1:18-cv-03447 Document #: 75 Filed: 08/16/19 Page 3 of 5 PageID #:782



above and requested any responsive documents that those entities were willing to produce. Mr. Dain

requested all bills from Goldfarb to ensure all were produced; Ms. Goodwin requested bills from

Holland & Hart, Kerr, and DiPonio. (Dain Decl. ¶ 2, Goodwin Dec. ¶ 2) Additionally, Mr. Dain asked

his employer to search its email archives for any further documents that might be responsive – several

draft engagement letters were found and produced in this matter as well. (Dain Decl. ¶ 2).

Respondents took these steps even though they were not necessarily in attorney-client relationships

with some of these entities. For example, the (produced) retention letter of Holland & Hart is

addressed to Joanne, not either of the Respondents, and states in pertinent part: “We have provided

a copy of this engagement letter to your conservator, Melissa Schwartz. Although Ms. Schwartz is

signing on your behalf, we represent you only and not Ms. Schwartz as your conservator.”2

       These actions by Respondents are sufficient to fulfill their obligations under Rule 34. See

Breuder v. Bd. of Trustees of Cmty. Coll. Dist. No. 502, DuPage Cty., Ill, No. 15-cv-9323, 2019 WL

3386966, *4 (N.D. Ill., July 26, 2019); (party does not have “control” over files of its own law firms

in general, and requests of law firms were sufficient to fulfill obligations under Fed. R. Civ. P. 34);

Chaveriat v. Williams Pipe Line Co.,11 F.3d 1420 (7th Cir. 1993)(fact that party could obtain

document if it tried hard enough does not mean that document is in its “possession, custody or

control” within meaning of Rule of Civil Procedure on production of documents.) Here, Respondents

made similar requests as did the producing party in Breuder even though for many of the documents,

Respondents in this case were not the actual clients of the law firms of whom the requests were in

essence being made.

       In short, Respondents had produced all the bills and engagement letters in their possession at



2
  These parties do have a common interest agreement. The agreement protects voluntary sharing of
attorney-client protected documents and information. It does not, however, operate to imbue each
party with control or possession over other parties’ privileged information. Thus, Respondents can
only make reasonable requests for documents controlled or possessed by these parties, and if the
requests are granted, honor any request for redaction or limitation.
        Case: 1:18-cv-03447 Document #: 75 Filed: 08/16/19 Page 4 of 5 PageID #:783



the time Bernard and Samuel Black filed their Motion, have taken reasonable measures to obtain any

other responsive documents, and have now produced over 500 pages of engagement letters and bills3.

    Date of production        Start Bates           End Bates                           Pages
    Mar. 15, 2019, 5:15pm     D/G INT 000001        D/G INT 000095                      95
    Apr. 4, 2019, 8:25 pm     D/G INT 000096        D/G INT 000129                      34
    May 15, 2019, 1:27 a.m.   D/G INT 000130        D/G INT 000166                      37
    May 16, 2019, 3:08 pm     D/G INT 000167        D/G INT 000270                      104
    Aug. 2, 2019, 12:25 am    D/G INT 000271        D/G INT 000489                      219
    Aug. 6, 2019, 11:36 pm    D/G INT 000490        D/G INT 000522                      32

         However, to the extent Movants believe any other responsive documents may exist,

Respondents are happy to meet and confer and promptly assist with any further searches or requests

that are reasonably within their control to assure that the requests are completely fulfilled.


                                           CONCLUSION

          For the foregoing reasons, Defendants Anthony Dain and Jeanette Goodwin respectfully

request that Defendants Bernard S. Black and Samuel Black’s Motion for Rule to Show Cause be

denied in its entirety.


Dated: August 16, 2019

                                                        ANTHONY DAIN, individually and as
                                                        trustee, and JEANETTE GOODWIN as
                                                        court-appointed Conservator for Joanne
                                                        Black.

                                                             By: /s/Peter Stasiewicz
                                                              One of Their Attorneys

                                                              Peter Stasiewicz (ARDC # 6290832)
                                                              ARCTURUS LAW FIRM
                                                              211 West Wacker Drive Suite 323
                                                              Chicago, IL 60606
                                                              (312) 957-6194 (tel)
                                                              (312) 489-8307 (fax)
                                                              pete@arcturuslaw.com

3
  While it is not germane to the instant motion, Respondents note that Respondents served similar
requests on Movants for their attorney bills and engagement letters on May 6, 2019, and have
received no responsive documents in return.
    Case: 1:18-cv-03447 Document #: 75 Filed: 08/16/19 Page 5 of 5 PageID #:784




                                  CERTIFICATE OF SERVICE

         I, Peter Stasiewicz, an attorney, hereby certify that on August 16, 2019, I served the
 foregoing Defendants Anthony Dain and Jeanette Goodwin’s Response to Motion for Rule to
 Show Cause with the Clerk of the Northern District of Illinois, Eastern Division by electronic
 filing.

Michael N. Ungar
ULMER & BERNE LLP
1660 W. 2nd Street
Suite 1100
Cleveland, OH 44113
mungar@ulmer.com

Kenneth F. Berg
ULMER & BERNE LLP
500 W. Madison St.
Suite 3600
Chicago, IL 60661-4587
kberg@ulmer.com

Benjamin N. Feder
Brad S. Grayson
STRAUSS & MALK LLP
135 Revere Drive
Northbrook, IL 60062
bfeder@straussmalk.com
bgrayson@straussmalk.com

Eugene E. Murphy, Jr.
David F. Hyde
MURPHY LAW GROUP, LLC
161 N. Clark Street, Suite 2550
Chicago, IL 60601
dhyde@murphylitigation.com
gmurphy@murphylitigation.com



                                                    By: /s/ Peter Stasiewicz
